       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 1 of 48



 1   SULAIMAN LAW GROUP, LTD.
     James C. Vlahakis (Illinois State Bar No. 6230459)
 2   2500 S. Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 575-8181
 4   Facsimile: (630) 575-8188
     E-Mail: jvlahakis@sulaimanlaw.com
 5   Attorney for the Plaintiff
     PRO HAC VICE
 6

 7                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                                            Case No. 3:19-cv-04740-JCS
 9

10                                                          FIRST AMENDED COMPLAINT FOR
      GILBERT CASTILLO JR., individually and                DAMAGES
      on behalf of a nationwide class of similarly
11
      situated individuals,                                    1. For Violations Of The Telephone
12                                                                Consumer Protection Act Pursuant
                          Plaintiff,
                                                                  To 47 U.S.C. § 227
13
              v.
14
      SYNCHRONY FINANCIAL d/b/a                             JURY TRIAL DEMANDED
15    SYNCHRONY BANK, and PAYPAL, INC.,
16                        Defendants.
17
                                       FIRST AMENDED COMPLAINT
18
             NOW COMES, GILBERT CASTILLO JR., by and through his counsel, James C.
19
     Vlahakis, and asserts the following claims against Defendants as follows:
20

21      I.         Nature of the Action

22           1.       Plaintiff, GILBERT CASTILLO JR. (“Plaintiff”) brings this civil action to redress

23   violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227, et seq.
24           2.       The TCPA makes it unlawful for a person to call another person’s cellular telephone
25
     using an “automatic telephone dialing system” or “artificial or prerecorded voice” without the
26
     express consent of the person being called. 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA defines ATDS
27

28
                                                        1
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 2 of 48



 1   as “equipment which has the capacity...to store or produce telephone numbers to be called, using a
 2   random or sequential number generator; and to dial such numbers.” 47 U.S.C. §227(a)(1).
 3
         II.         Parties, Jurisdiction and Venue
 4
               3.       Plaintiff is a citizen and resident of the State of California and resides in this judicial
 5
     District.
 6

 7             4.       Defendant SYNCHRONY FINANCIAL is a financial services company organized

 8   under the laws of the United States and maintains its headquarters at 777 Long Ridge Road,

 9   Stamford, Connecticut.
10
               5.       Synchrony Bank is a wholly-owned subsidiary of Synchrony Financial.
11
               6.       Synchrony Financial (hereafter “Defendant” or at times “Defendant Synchrony”) is
12
     a publicly traded company.
13
               7.       On information and belief, in 2017 and today, Defendant’s charter home office and
14

15   principal place of business was and is located in Draper, Utah.

16             8.       Defendant regularly conducts business with persons in California, including
17   Plaintiff.
18
               9.       Defendant PAYPAL, CREDIT, INC. (“PayPal”) is an online payments system
19
     website that supports online money transfers and also provides a line of credit to make purchases.
20
               10.      PayPal’s principal place of business is located in San Jose, California.
21

22             11.      PayPal can be served with process to CT Corporation System at 818 W Seventh St,

23   Ste 930, Los Angeles, CA 90017.

24             12.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25             13.      Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C.
26
     §§1331 and 1337, as the action arises under the laws of the United States.
27
               14.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 because:
28
                                                             2
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 3 of 48



 1                      (a) Plaintiff resides in the Northern District of California;
 2                      (b) Defendant Synchrony conducts and has conducted business in the
                        Northern District of California during the time period of the calls in question;
 3

 4                      (c) Defendant PayPal conducts and has conducted business in the Northern
                        District of California; and
 5
                        (d) a substantial portion of the events or omissions giving rise to the claims
 6                      occurred within the Northern District of California, including, but not
                        limited to the telephone calls at issue.
 7
        III.         Background Facts Supporting Plaintiff’s TCPA Claims
 8

 9             15.      Prior to conduct giving rise to Plaintiff’s claims, Plaintiff obtained a line of credit

10   for a PayPal MasterCard credit card.

11             16.      On information and belief, the PayPal MasterCard credit card was issued by or
12
     through Defendant.
13
               17.      Plaintiff used the PayPal credit card for personal and family expenses and incurred
14
     charges that were owed to PayPal and/or Defendant indebtedness (the “Subject Debt”).
15
               18.      Plaintiff is a “person” as this term is defined by 47 U.S.C. §153(39) and by Cal. Civ.
16

17   Code § 1788.2(g).

18             19.      Defendant is a “person” as defined by 47 U.S.C. §153(39) and by Cal. Civ. Code §
19   1788.2(g).
20
               20.      After experiencing financial hardship, Plaintiff was unable to reimburse Defendant
21
     for the charges incurred, and this resulted in him being unable to pay off the “Subject Debt.”
22
               21.      The Subject Debt was a “debt” as defined by Cal. Civ. Code § 1788.2(d) because
23

24   Defendant regarded the Subject Debt as “due or owing.”

25             22.      The Subject Debt was “consumer credit transaction” as defined by Cal. Civ. Code §

26   1788.2(e) because Defendant regarded the Subject Debt to have resulted from “a transaction
27   between a natural person [Plaintiff] and another person in which property, services [and] money
28
                                                            3
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 4 of 48



 1   [was] acquired on credit by that natural person from such other person primarily for personal,
 2   family, or household purposes.”
 3
              23.      The Subject Debt was a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f)
 4
     because Defendant regarded the Subject Debt to have resulted from “money, property or their
 5
     equivalent, due or owing or alleged to be due or owing from [Plaintiff] by reason of a consumer
 6

 7   credit transaction.”

 8            24.      The Subject Debt was a “consumer credit” as defined by Cal. Civ. Code § 1788.2(f)

 9   because Defendant regarded the Subject Debt to have resulted from “money, property or their
10
     equivalent, due or owing or alleged to be due or owing from [Plaintiff] by reason of a consumer
11
     credit transaction.”
12
              25.      Cal. Civ. Code § 1788.2(b) defines the term "debt collection" to mean “any act or
13
     practice in connection with the collection of consumer debts.”
14

15            26.      Cal. Civ. Code § 1788.2(b) defines the term "debt collector" to mean “any person

16   who, in the ordinary course of business, regularly, on behalf of himself or herself or others, engages
17   in debt collection.”
18
              27.      Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c)
19
              28.      At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,
20
     and operator of the cellular phone number (925) 595-8287.
21

22            29.      Plaintiff paid for the cellular phone and pays for his phone’s cellular services, and

23   did so during the time period of the calls in question.

24      IV.         Defendant Synchrony’s Relationship with PayPal
25            30.      As outlined above and detailed below in this Section and the following Sections,
26
     Defendant acted through its agents, vendor, third-party contractors, employees, officers, members,
27

28
                                                          4
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 5 of 48



 1   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives and
 2   insurers at all times relevant to the instant action.
 3
             31.     As detailed below, Defendant called Plaintiff’s cellular telephone number in an
 4
     attempt to collect the debt Plaintiff allegedly owed to PayPal.
 5
             32.     At all times material hereto, for the benefit of Paypal, Defendant placed debt
 6

 7   collection calls to Plaintiff’s cellular telephone number to recover a debt Plaintiff allegedly owed

 8   to PayPal.

 9           33.     Defendant called Plaintiff’s cellular telephone number and left pre-recorded
10
     messages in the voice-mail box associated with Plaintiff’s cellular telephone number in an attempt
11
     to collect the debt Plaintiff allegedly owed to PayPal.
12
             34.     In making these phone calls, Defendant did so as an authorized representative or
13
     agent of and on behalf of PayPal.
14

15           35.     In making these phone calls and placing or leaving pre-recorded messages,

16   Defendant did so as an authorized representative or agent of and on behalf of PayPal.
17           36.     PayPal gave Defendant authority to call Plaintiff’s cellular telephone number with
18
     an ATDS.
19
             37.     PayPal gave Defendant authority to Plaintiff’s cellular telephone number with an
20
     ATDS.
21

22           38.     PayPal gave Defendant authority to Plaintiff’s cellular telephone number and leave

23   pre-recorded messages in the voice-mail associated with Plaintiff’s cellular telephone number.

24           39.     On information and belief, PayPal gave Defendant authority to use PayPal’s trade
25   name, trademark, or service mark in relation to the placement of debt collection calls and pre-
26
     recorded messages.
27

28
                                                             5
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 6 of 48



 1      V.          Summary of TCPA Violations
 2            40.      As discussed below, Defendant violated § of 227(b)(1)(A)(iii) of TCPA because it
 3
     called Plaintiff’s cellular telephone number with an ATDS without Plaintiff’s consent.
 4
              41.      Defendant also violated § 227(b)(1)(A)(iii) of the TCPA because it called Plaintiff’s
 5
     cellular telephone number which resulted in pre-recorded voice messages being delivered to the
 6

 7   voicemail box associated with Plaintiff’s cellular telephone number without Plaintiff’s consent.

 8            42.      Pursuant to § 227(b)(3)(C) of the TCPA, Plaintiff is entitled at least $500 for each

 9   time where Defendant called Plaintiff’s cellular telephone number with an ATDS based phone call.
10
              43.      Pursuant to § 227(b)(3)(C) of the TCPA, Plaintiff is entitled at least $500 for each
11
     non-consensual pre-recorded voice message that Defendant caused to be left on the voicemail box
12
     associated with Plaintiff’s cellular telephone number.
13
              44.      If the evidence demonstrates that Defendant called Plaintiff’s cellular telephone
14

15   number with an ATDS, after Plaintiff specifically told a representative of Defendant to stop calling

16   him, then Pursuant to § 227(b)(3)(C) of the TCPA, Plaintiff is entitled treble damages ($1,500) for
17   each ATDS based call after he told Defendant to stop calling him.
18
              45.      If the evidence demonstrates that Defendant called Plaintiff’s cellular telephone
19
     number and left or played a pre-recorded voice message in the voicemail box associated with
20
     Plaintiff’s cellular telephone number after Plaintiff specifically told representatives of Defendant
21

22   to stop calling him, then Pursuant to § 227(b)(3)(C) of the TCPA, Plaintiff is entitled treble damages

23   ($1,500) for each pre-recorded voice message after he told Defendant to stop calling him.

24      VI.         Description of Telephone Calls and Pre-Recorded Messages
25            46.      In or around January 2017, Defendant began to call, or caused a third-party to call
26
     Plaintiff’s cellular telephone number.
27

28
                                                          6
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 7 of 48



 1          47.     Alternatively, in or around January 2017, Defendant instructed and caused a third-
 2   party vendor or third-party vendors to call Plaintiff’s cellular telephone number.
 3
            48.     Defendant has used a variety of phone numbers and area codes when placing calls
 4
     to Plaintiff’s cellular telephone number.
 5
            49.     Alternatively, Defendant instructed and caused a third-party vendor or third-party
 6

 7   vendors to call Plaintiff cellular telephone number using an ATDS, and the vendor or vendors used

 8   a variety of phone numbers and area codes when placing calls to Plaintiff’s cellular telephone

 9   number.
10
            50.     The phone numbers that Defendant most often used to contact Plaintiff are (407)
11
     517-9779, (937) 401-4804, and (770) 239-0739, but upon information and belief, it may have used
12
     other phone numbers to place calls to Plaintiff’s cellular phone.
13
            51.     On information and belief, PayPal was aware of Defendant’s use of a third party or
14

15   third-parties to place calls to Plaintiff’s cellular telephone number using an ATDS, if in fact

16   Defendant used a third party or third-parties to place calls to Plaintiff’s cellular telephone number.
17          52.     When Plaintiff answered Defendant’s calls, in almost every instance he experienced
18
     a noticeable pause, lasting approximately three seconds in length, before a live representative began
19
     to speak.
20
            53.     During many calls that Plaintiff answered, he had to ask words like “Hello? Hello?
21

22   Hello?” several times before a person (a “Synchrony account representative”) would respond.

23          54.     During many calls that Plaintiff answered, there were a few seconds of silence

24   before the call center noise could be heard, followed by a Synchrony account representative
25   responding to Plaintiff asking “Hello? Hello? Hello?”
26
            55.     Additionally, when Plaintiff answered certain of Defendant’s calls, he heard what
27
     sounded to be call center noise in the background of Defendant’s collection calls.
28
                                                        7
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 8 of 48



 1          56.     When Plaintiff answered a call from Defendant and a Synchrony account
 2   representative on the other end of an answered call spoke to Plaintiff, the Synchrony account
 3
     representative would tell Plaintiff that he or she was calling on behalf of “Synchrony Bank” in an
 4
     attempt to collect the Subject Debt.
 5
            57.     During other calls that Plaintiff answered, a Synchrony account representative
 6

 7   would tell Plaintiff that he or she was calling on behalf of “Synchrony Bank” in an attempt to collect

 8   the Subject Debt on behalf of PayPal and/or PayPal MasterCard.

 9          58.     During    several   phone      conversations   with   various   Synchrony     account
10
     representatives, Plaintiff indicated that he was aware of Subject Debt.
11
            59.     During various phone conversations with different Synchrony account
12
     representatives, Plaintiff told the Synchrony account representatives to stop calling him.
13
            60.     On information and belief, Plaintiff first told a Synchrony account representative to
14

15   stop calling him prior to January 28, 2017.

16          61.     On information and belief, Defendant called Plaintiff’s cellular telephone number
17   with an ATDS close to two dozen times before Plaintiff told a Synchrony account representative to
18
     stop calling him sometime prior to January 28, 2017.
19
            62.     Despite Plaintiff telling numerous Synchrony account representatives to stop calling
20
     him, Defendant continued to call Plaintiff’s cellular telephone, and did so in an attempt to collect
21

22   the Subject Debt.

23          63.     Defendant called Plaintiff at least 137 times after Plaintiff first told a Synchrony

24   account representative to stop calling him.
25          64.     Defendant harassed Plaintiff by calling his cellular telephone number after he told
26
     Defendant on numerous occasions to stop calling him.
27

28
                                                        8
       Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 9 of 48



 1          65.     Defendant abused Plaintiff by calling his cellular telephone number after he told
 2   Defendant on numerous occasions to stop calling him.
 3
            66.     Defendant called Plaintiff’s cellular telephone number at least 137 times with an
 4
     ATDS in an attempt to collect the Subject Debt.
 5
            67.     On information and belief, Defendant called Plaintiff’s cellular telephone number at
 6

 7   least 150 times with an ATDS in an attempt to collect the Subject Debt.

 8          68.     Defendant called Plaintiff’s cellular telephone number over 150 times with an

 9   ATDS in an attempt to collect the Subject Debt.
10
            69.     The following dates and times listed below are verified calls and pre-recorded
11
     messages hat Defendant made to Plaintiff’s cellular telephone number. Defendant’s records will
12
     show more calls and pre-recorded messages.
13
            70.     Defendant called Plaintiff’s cellular telephone number with an ATDS on January
14

15   28, 2017, in an attempt to collect the Subject Debt.

16          71.     Defendant called Plaintiff’s cellular telephone number with an ATDS on January
17   31, 2017, in an attempt to collect the Subject Debt.
18
            72.     Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
19
     times on January 31, 2017, in an attempt to collect the Subject Debt.
20
            73.     Defendant called Plaintiff’s cellular telephone number with an ATDS on February
21

22   1, 2017, in an attempt to collect the Subject Debt.

23          74.     Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

24   times on February 1, 2017, in an attempt to collect the Subject Debt.
25          75.     Defendant called Plaintiff’s cellular telephone number with an ATDS on February
26
     2, 2017, in an attempt to collect the Subject Debt.
27

28
                                                       9
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 10 of 48



 1           76.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
 2   times on February 2, 2017, in an attempt to collect the Subject Debt.
 3
             77.    Defendant called Plaintiff’s cellular telephone number with an ATDS on February
 4
     3, 2017, in an attempt to collect the Subject Debt.
 5
             78.    Defendant called Plaintiff’s cellular telephone number with an ATDS on February
 6

 7   4, 2017, in an attempt to collect the Subject Debt.

 8           79.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

 9   times on February 4, 2017, in an attempt to collect the Subject Debt.
10
             80.    One of the February 4, 2017, calls took place at 8:07AM Pacific Time.
11
             81.    Defendant called Plaintiff’s cellular telephone number with an ATDS on Sunday,
12
     February 5, 2017, in an attempt to collect the Subject Debt, and placed the call at 8:04AM Pacific
13
     Time.
14

15           82.    Defendant called Plaintiff’s cellular telephone number with an ATDS on February

16   28, 2017, in an attempt to collect the Subject Debt.
17           83.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
18
     times on February 28, 2017, in an attempt to collect the Subject Debt.
19
             84.    One of the February 28, 2017, calls took place at 8:10AM Pacific Time.
20
             85.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 1,
21

22   2017, in an attempt to collect the Subject Debt.

23           86.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

24   times on March 1, 2017, in an attempt to collect the Subject Debt.
25           87.    One of the March 1, 2017, calls took place at 8:07AM Pacific Time.
26
             88.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 2,
27
     2017, at 8:05AM Pacific Time in an attempt to collect the Subject Debt.
28
                                                        10
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 11 of 48



 1          89.     Defendant called Plaintiff’s cellular telephone number with an ATDS on March 8,
 2   2017, in an attempt to collect the Subject Debt.
 3
            90.     Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
 4
     times on March 8, 2017, in an attempt to collect the Subject Debt.
 5
            91.     One of the March 8, 2017, calls took place at 8:03 AM Pacific Time.
 6

 7          92.     Defendant called Plaintiff’s cellular telephone number with an ATDS on March 9,

 8   2017, in an attempt to collect the Subject Debt.

 9          93.     Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
10
     times on March 9, 2017, in an attempt to collect the Subject Debt.
11
            94.     One of the March 9, 2017, calls took place at 8:02AM Pacific Time.
12
            95.     Defendant called Plaintiff’s cellular telephone number with an ATDS on March 16,
13
     2017, in an attempt to collect the Subject Debt.
14

15          96.     Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

16   times on March 16, 2017, in an attempt to collect the Subject Debt.
17          97.     One of the calls on March 16, 2017 took place at 8:16 AM Pacific Time.
18
            98.     Defendant called Plaintiff’s cellular telephone number on March 16, 2017, and left
19
     a pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
20
     approximately 6:39 P.M.
21

22          99.     The pre-recorded message that Defendant left in the voice-mail box associated with

23   Plaintiff’s cellular telephone on March 16, 2017, said: “[t]his is a message from Synchrony Bank

24   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
25          100.    Plaintiff has the original message in his possession.
26
            101.    Defendant left more pre-recorded messages than the seventeen (17) pre-recorded
27
     messages identified in this Amended Complaint.
28
                                                        11
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 12 of 48



 1          102.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on March 16, 2017, also told Plaintiff to go to www.paypal.com and
 3
     identified PayPal’s address in Draper, Utah.
 4
            103.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on March 16, 2017, ended by stating, “this is a recording.”
 6

 7          104.    Defendant called Plaintiff’s cellular telephone number with an ATDS on Sunday,

 8   March 19, 2017, in an attempt to collect the Subject Debt.

 9          105.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
10
     times on Sunday, March 19, 2017, in an attempt to collect the Subject Debt.
11
            106.    Defendant called Plaintiff’s cellular telephone number with an ATDS on Sunday
12
     March 19, 2017, 9:12 AM Pacific Time.
13
            107.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 20,
14

15   2017, in an attempt to collect the Subject Debt.

16          108.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
17   times on March 20, 2017, in an attempt to collect the Subject Debt.
18
            109.    Defendant called Plaintiff’s cellular telephone number on March 22, 2017, and left
19
     a pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
20
     approximately 6:21 P.M.
21

22          110.    The pre-recorded message that Defendant left in the voice-mail box associated with

23   Plaintiff’s cellular telephone on March 22, 2017, said: “[t]his is a message from Synchrony Bank

24   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
25          111.    The pre-recorded message that Defendant left in the voice-mail box associated with
26
     Plaintiff’s cellular telephone on March 22, 2017, also told Plaintiff to go to www.paypal.comand
27
     identified PayPal’s address in Draper, Utah.
28
                                                        12
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 13 of 48



 1          112.     The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on March 22, 2017, ended by stating, “this is a recording.” Defendant
 3
     called Plaintiff’s cellular telephone number with an ATDS at least five times on March 22, 2017,
 4
     in an attempt to collect the Subject Debt.
 5
            113.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 22,
 6

 7   2017, at 8:54 AM Pacific Time.

 8          114.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 24,

 9   2017, in an attempt to collect the Subject Debt.
10
            115.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
11
     times on March 24, 2017, in an attempt to collect the Subject Debt.
12
            116.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 24,
13
     2017, at 8:07 AM Pacific Time.
14

15          117.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 27,

16   2017, in an attempt to collect the Subject Debt.
17          118.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
18
     times on March 27, 2017, in an attempt to collect the Subject Debt.
19
            119.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 27,
20
     2017, at 8:36 AM Pacific Time.
21

22          120.    Defendant called Plaintiff’s cellular telephone number on March 27, 2017, and left

23   a pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at

24   approximately 6:52 P.M.
25          121.    The pre-recorded message that Defendant left in the voice-mail box associated with
26
     Plaintiff’s cellular telephone on March 27, 2017, said: “[t]his is a message from Synchrony Bank
27
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
28
                                                        13
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 14 of 48



 1          122.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on March 27, 2017, also told Plaintiff to go to www.paypal.com and
 3
     identified PayPa1’s address in Draper, Utah.
 4
            123.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on March 27, 2017, ended by stating, “this is a recording.”
 6

 7          124.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

 8   times on March 28, 2017, in an attempt to collect the Subject Debt.Defendant called Plaintiff’s

 9   cellular telephone number on March 28, 2017, and left a pre-recorded message in the voice-mail
10
     box associated with Plaintiff’s cellular telephone at approximately 6:10 P.M.
11
            125.    The pre-recorded message that Defendant left in the voice-mail box associated with
12
     Plaintiff’s cellular telephone on March 28, 2017, said: “[t]his is a message from Synchrony Bank
13
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
14

15          126.    The pre-recorded message that Defendant left in the voice-mail box associated with

16   Plaintiff’s cellular telephone on March 28, 2017, also told Plaintiff to go to www.paypal.comand
17   identified PayPa1’s address in Draper, Utah.
18
            127.    The pre-recorded message that Defendant left in the voice-mail box associated with
19
     Plaintiff’s cellular telephone on March 28, 2017, ended by stating, “this is a recording.”
20
            128.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 29,
21

22   2017, in an attempt to collect the Subject Debt.

23          129.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four

24   times on March 29, 2017, in an attempt to collect the Subject Debt.
25          130.    Defendant called Plaintiff’s cellular telephone number on March 29, 2017, and left
26
     a pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
27
     approximately 6:19 P.M.
28
                                                        14
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 15 of 48



 1          131.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on March 29, 2017, said: “[t]his is a message from Synchrony Bank
 3
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
 4
            132.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on March 29, 2017, also told Plaintiff to go to www.paypal.com and
 6

 7   identified PayPa1’s address in Draper, Utah.

 8          133.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on March 29, 2017, ended by stating, “this is a recording.”
10
            134.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 30,
11
     2017, in an attempt to collect the Subject Debt.
12
            135.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
13
     times on March 30, 2017, in an attempt to collect the Subject Debt.
14

15          136.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 30,

16   2017, at 8:13 AM Pacific Time.
17          137.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 31,
18
     2017, in an attempt to collect the Subject Debt.
19
            138.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
20
     times on March 31, 2017, in an attempt to collect the Subject Debt.
21

22          139.    Defendant called Plaintiff’s cellular telephone number with an ATDS on March 31,

23   2017, at 8:15 AM Pacific Time.

24          140.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 1,
25   2017, in an attempt to collect the Subject Debt.
26
            141.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
27
     times on April 1, 2017, in an attempt to collect the Subject Debt.
28
                                                        15
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 16 of 48



 1          142.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 1,
 2   2017, at 8:42 AM Pacific Time.
 3
            143.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 2,
 4
     2017, in an attempt to collect the Subject Debt.
 5
            144.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
 6

 7   times on Sunday, April 2, 2017, in an attempt to collect the Subject Debt.

 8          145.    Defendant called Plaintiff’s cellular telephone number with an ATDS on Sunday,

 9   April 2, 2017, at 8:08 AM Pacific Time.
10
            146.    Defendant called Plaintiff’s cellular telephone number on April 2, 2017, and left a
11
     pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
12
     approximately 3:28 P.M.
13
            147.    The pre-recorded message that Defendant left in the voice-mail box associated with
14

15   Plaintiff’s cellular telephone on April 2, 2017, said: “[t]his is a message from Synchrony Bank

16   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
17          148.    The pre-recorded message that Defendant left in the voice-mail box associated with
18
     Plaintiff’s cellular telephone on April 2, 2017, also told Plaintiff to go to www.paypal.com and
19
     identified PayPal’s address in Draper, Utah.
20
            149.    The pre-recorded message that Defendant left in the voice-mail box associated with
21

22   Plaintiff’s cellular telephone on April 2, 2017, ended by stating, “this is a recording.”

23          150.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 3,

24   2017, in an attempt to collect the Subject Debt.
25          151.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
26
     times on April 3, 2017, in an attempt to collect the Subject Debt.
27

28
                                                        16
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 17 of 48



 1          152.    Defendant called Plaintiff’s cellular telephone number on April 3, 2017, and left a
 2   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
 3
     approximately 6:09 P.M.
 4
            153.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 3, 2017, said: “[t]his is a message from Synchrony Bank
 6

 7   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”

 8          154.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 3, 2017, also told Plaintiff to go to www.paypal.com and
10
     identified PayPa1’s address in Draper, Utah.
11
            155.    The pre-recorded message that Defendant left in the voice-mail box associated with
12
     Plaintiff’s cellular telephone on April 3, 2017, ended by stating, “this is a recording.”
13
            156.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 4,
14

15   2017, in an attempt to collect the Subject Debt.

16          157.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
17   times on April 4, 2017, in an attempt to collect the Subject Debt.
18
            158.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 5,
19
     2017, in an attempt to collect the Subject Debt.
20
            159.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
21

22   times on April 5, 2017, in an attempt to collect the Subject Debt.

23          160.    Defendant called Plaintiff’s cellular telephone number on April 5, 2017, and left a

24   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
25   approximately 7:00 P.M.
26

27

28
                                                        17
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 18 of 48



 1          161.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on April 5, 2017, said: “[t]his is a message from Synchrony Bank
 3
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
 4
            162.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 5, 2017, also told Plaintiff to go to www.paypal.com and
 6

 7   identified PayPal’s address in Draper, Utah.

 8          163.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 5, 2017, ended by stating, “this is a recording.”
10
            164.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 6,
11
     2017, in an attempt to collect the Subject Debt.
12
            165.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
13
     times on April 6, 2017, in an attempt to collect the Subject Debt.
14

15          166.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 6,

16   2017, at 8:05 AM Pacific Time.
17          167.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 7,
18
     2017, in an attempt to collect the Subject Debt.
19
            168.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
20
     times on April 7, 2017, in an attempt to collect the Subject Debt.
21

22          169.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 7,

23   2017, at 8:48 AM Pacific Time.

24          170.    Defendant called Plaintiff’s cellular telephone number on April 7, 2017, and left a
25   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
26
     approximately 6:05 P.M.
27

28
                                                        18
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 19 of 48



 1          171.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on April 7, 2017, said: “[t]his is a message from Synchrony Bank
 3
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
 4
            172.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 7, 2017, also told Plaintiff to go to www.paypal.com and
 6

 7   identified PayPal’s address in Draper, Utah.

 8          173.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 7, 2017, ended by stating, “this is a recording.”
10
            174.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 8,
11
     2017, in an attempt to collect the Subject Debt.
12
            175.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
13
     times on April 8, 2017, in an attempt to collect the Subject Debt.
14

15          176.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 8,

16   2017, at 8:03 AM Pacific Time.
17          177.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 9,
18
     2017, in an attempt to collect the Subject Debt.
19
            178.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
20
     times on Sunday, April 9, 2017, in an attempt to collect the Subject Debt.
21

22          179.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 9,

23   2017, at 8:18 AM Pacific Time.

24          180.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 10,
25   2017, in an attempt to collect the Subject Debt.
26
            181.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
27
     times on April 10, 2017, in an attempt to collect the Subject Debt.
28
                                                        19
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 20 of 48



 1          182.    Defendant called Plaintiff’s cellular telephone number on April 10, 2017, and left a
 2   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
 3
     approximately 6:11 P.M.
 4
            183.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 10, 2017, said: “[t]his is a message from Synchrony Bank
 6

 7   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”

 8          184.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 10, 2017, also told Plaintiff to go to www.paypal.com and
10
     identified PayPal’s address in Draper, Utah.
11
            185.    The pre-recorded message that Defendant left in the voice-mail box associated with
12
     Plaintiff’s cellular telephone on April 10, 2017, ended by stating, “this is a recording.”
13
            186.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 11,
14

15   2017, in an attempt to collect the Subject Debt.

16          187.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
17   times on April 11, 2017, in an attempt to collect the Subject Debt.
18
            188.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 12,
19
     2017, in an attempt to collect the Subject Debt.
20
            189.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
21

22   times on April 12, 2017, in an attempt to collect the Subject Debt.

23          190.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 12,

24   2017, at 8:35 AM Pacific Time.
25          191.    Defendant called Plaintiff’s cellular telephone number on April 12, 2017, and left a
26
     pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
27
     approximately 6:38 P.M.
28
                                                        20
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 21 of 48



 1          192.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on April 12, 2017, said: “[t]his is a message from Synchrony Bank
 3
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
 4
            193.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 12, 2017, also told Plaintiff to go to www.paypal.com and
 6

 7   identified PayPal’s address in Draper, Utah.

 8          194.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 12, 2017, ended by stating, “this is a recording.”
10
            195.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 13,
11
     2017, in an attempt to collect the Subject Debt.
12
            196.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
13
     times on April 13, 2017, in an attempt to collect the Subject Debt.
14

15          197.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 13,

16   2017, at 8:08 AM Pacific Time.
17          198.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 14,
18
     2017, in an attempt to collect the Subject Debt.
19
            199.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
20
     times on April 14, 2017, in an attempt to collect the Subject Debt.
21

22          200.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 14,

23   2017, at 8:10 AM Pacific Time.

24          201.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 15,
25   2017, in an attempt to collect the Subject Debt.
26
            202.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least three
27
     times on April 15, 2017, in an attempt to collect the Subject Debt.
28
                                                        21
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 22 of 48



 1          203.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 15,
 2   2017, at 8:12 AM Pacific Time.
 3
            204.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 17,
 4
     2017, in an attempt to collect the Subject Debt.
 5
            205.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
 6

 7   times on April 17, 2017, in an attempt to collect the Subject Debt.

 8          206.    Defendant called Plaintiff’s cellular telephone number on April 17, 2017, and left a

 9   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
10
     approximately 6:53 P.M.
11
            207.    The pre-recorded message that Defendant left in the voice-mail box associated with
12
     Plaintiff’s cellular telephone on April 17, 2017, said: “[t]his is a message from Synchrony Bank
13
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
14

15          208.    The pre-recorded message that Defendant left in the voice-mail box associated with

16   Plaintiff’s cellular telephone on April 17, 2017, also told Plaintiff to go to www.paypal.com and
17   identified PayPal’s address in Draper, Utah.
18
            209.    The pre-recorded message that Defendant left in the voice-mail box associated with
19
     Plaintiff’s cellular telephone on April 17, 2017, ended by stating, “this is a recording.”
20
            210.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 18,
21

22   2017, in an attempt to collect the Subject Debt.

23          211.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two

24   times on April 18, 2017, in an attempt to collect the Subject Debt.
25          212.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 19,
26
     2017, in an attempt to collect the Subject Debt.
27

28
                                                        22
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 23 of 48



 1          213.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
 2   times on April 19, 2017, in an attempt to collect the Subject Debt.
 3
            214.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 19,
 4
     2017, at 8:02 AM Pacific Time.
 5
            215.    Defendant called Plaintiff’s cellular telephone number on April 19, 2017, and left a
 6

 7   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at

 8   approximately 6:43 P.M.

 9          216.    The pre-recorded message that Defendant left in the voice-mail box associated with
10
     Plaintiff’s cellular telephone on April 19, 2017, said: “[t]his is a message from Synchrony Bank
11
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
12
            217.    The pre-recorded message that Defendant left in the voice-mail box associated with
13
     Plaintiff’s cellular telephone on April 19, 2017, also told Plaintiff to go to www.paypal.com and
14

15   identified PayPal’s address in Draper, Utah.

16          218.    The pre-recorded message that Defendant left in the voice-mail box associated with
17   Plaintiff’s cellular telephone on April 19, 2017, ended by stating, “this is a recording.”
18
            219.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 20,
19
     2017, in an attempt to collect the Subject Debt.
20
            220.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
21

22   times on April 20, 2017, in an attempt to collect the Subject Debt.

23          221.    Defendant called Plaintiff’s cellular telephone number on April 20, 2017, and left a

24   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
25   approximately 6:33 P.M.
26

27

28
                                                        23
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 24 of 48



 1          222.    The pre-recorded message that Defendant left in the voice-mail box associated with
 2   Plaintiff’s cellular telephone on April 20, 2017, said: “[t]his is a message from Synchrony Bank
 3
     regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”
 4
            223.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 20, 2017, also told Plaintiff to go to www.paypal.com and
 6

 7   identified PayPal’s address in Draper, Utah.

 8          224.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 20, 2017, ended by stating, “this is a recording.”
10
            225.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 21,
11
     2017, in an attempt to collect the Subject Debt.
12
            226.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
13
     times on April 21, 2017, in an attempt to collect the Subject Debt.
14

15          227.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 21,

16   2017, at 8:34 AM Pacific Time.
17          228.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 22,
18
     2017, in an attempt to collect the Subject Debt.
19
            229.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least two
20
     times on April 22, 2017, in an attempt to collect the Subject Debt.
21

22          230.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 23,

23   2017, in an attempt to collect the Subject Debt.

24          231.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least four
25   times on April 23, 2017, in an attempt to collect the Subject Debt.
26

27

28
                                                        24
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 25 of 48



 1          232.    Defendant called Plaintiff’s cellular telephone number on April 23, 2017, and left a
 2   pre-recorded message in the voice-mail box associated with Plaintiff’s cellular telephone at
 3
     approximately 3:09 P.M.
 4
            233.    The pre-recorded message that Defendant left in the voice-mail box associated with
 5
     Plaintiff’s cellular telephone on April 23, 2017, said: “[t]his is a message from Synchrony Bank
 6

 7   regarding PayPal [inaudible] MasterCard. Please return our call at 1-866-437-2914.”

 8          234.    The pre-recorded message that Defendant left in the voice-mail box associated with

 9   Plaintiff’s cellular telephone on April 23, 2017, also told Plaintiff to go to www.paypal.com and
10
     identified PayPal’s address in Draper, Utah.
11
            235.    The pre-recorded message that Defendant left in the voice-mail box associated with
12
     Plaintiff’s cellular telephone on April 23, 2017, ended by stating, “this is a recording.”
13
            236.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 24,
14

15   2017, in an attempt to collect the Subject Debt.

16          237.    Defendant called Plaintiff’s cellular telephone number with an ATDS at least five
17   times on April 24, 2017, in an attempt to collect the Subject Debt.
18
            238.    Defendant called Plaintiff’s cellular telephone number with an ATDS on April 24,
19
     2017, at 8:48 AM Pacific Time.
20
            239.    On information and belief, on April 24, 2017, Plaintiff answered one of the calls that
21

22   Defendant placed to Plaintiff’s cellular telephone number and that a Synchrony account

23   representative eventually appeared on the other end of the call after a short pause.

24          240.    During this call, Plaintiff told the Synchrony account representative to “cease and
25   desist calling me” (or similar words).
26
            241.    Plaintiff believes that Defendant may have called cellular telephone number with an
27
     ATDS after his final “cease and desist” request.
28
                                                        25
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 26 of 48



 1           242.    As noted above, Defendant called Plaintiff’s cellular telephone number numerous
 2   times with pre-recorded and/or artificial voice messages in an attempt to collect the Subject Debt.
 3
             243.    The frequency of Defendant’s calls to Plaintiff’s cellular telephone number
 4
     constitutes harassment.
 5
             244.    On certain days identified above, Defendant called Plaintiff’s cellular telephone
 6

 7   number up to four times.

 8           245.    For example, Defendant called Plaintiff’s cellular phone with an ATDS at least four

 9   (4) times on: March 20, 2017; March 22, 2017; March 27, 2017; March 29, 2017; April 2, 2017;
10
     April 5, 2017; April 6, 2017; April 7, 2017; April 9, 2017; March 12, 2017; March 17, 2017; April
11
     19, 2017; April 20, 2017; April 21, 2017; April 23, 2017; and April 24, 2017.
12
             246.    And on certain days, as alleged above, the follow up calls were made less than an
13
     hour after a prior placed call.
14

15           247.    In addition to the facts set forth above, on information and belief, Defendant utilized

16   an ATDS to call Plaintiff’s cellular telephone number because the credit granting and debt
17   collection industries frequently use ATDS based call systems to collect defaulted debts, defaulted
18
     consumer debts, and defaulted consumer credit transactions
19
             248.    Defendant’s use of an ATDS based call system is also supported by the fact that
20
     Defendant called Plaintiff just minutes after 8:00 AM Pacific Time, at sometimes only a few
21

22   minutes after it could lawfully call Plaintiff.

23           249.    As alleged above, Defendant’s use of an ATDS based call system is also supported

24   by the fact that Defendant left pre-recorded messages on the voicemail box associated with
25   Plaintiff’s cellular telephone number.
26
             250.    Further, Plaintiff reasonably and plausibly believes that Defendant utilized an ATDS
27
     to call his cellular telephone number because he does not believe that he ever provided his telephone
28
                                                        26
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 27 of 48



 1   number to Defendant, and in order to obtain Plaintiff’s cellular number, Defendant was required to
 2   obtain and/or dial his cellular number through the use of a random or sequential number generator.
 3
            251.    Alternatively, consistent with the law of the 9th Circuit Court of Appeals, Defendant
 4
     called his cellular telephone number with telephone equipment that can automatically dial phone
 5
     numbers from a stored list (in a random or sequential manner), rather than dialing his number
 6

 7   after randomly or sequentially generating a strings of ten (10) digit numbers and then

 8   automatically dialing the randomly or sequentially generated strings of ten (10) digit numbers.

 9          252.    Defendant’s unfair and harassing conduct has severely disrupted Plaintiff’s daily
10
     life and general well-being.
11
            253.    Defendant’s numerous attempts to collect the Subject Debt through the identified
12
     ATDS based calls and pre-recorded messages has severely disrupted Plaintiff’s daily life and
13
     general well-being.
14

15          254.    Furthermore, as noted above, in the course of placing certain calls to contact Plaintiff

16   about the Subject Debt, if Plaintiff would not answer the calls, Defendant would leave Plaintiff a
17   pre-recorded voice mail message notifying Plaintiff to call Defendant back.
18
            255.    Defendant’s numerous attempts to collect the Subject Debt through the above
19
     identified ATDS based calls and pre-recorded messages have caused Plaintiff actual harm,
20
     including but not limited to, invasion of privacy, nuisance and intrusion upon seclusion.
21

22          256.    Defendant’s numerous attempts to collect the Subject Debt through the above

23   identified ATDS based calls and pre-recorded messages have caused Plaintiff actual harm by

24   diminishing his use of his cellular telephone, power and battery consumption, wear and tear caused
25   to his cellular telephone, reduced battery charge life, and the per-kilowatt electricity costs required
26
     to recharge his cellular telephone as a result of increased usage of his telephone services.
27

28
                                                        27
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 28 of 48



 1           257.       Defendant’s numerous attempts to collect the Subject Debt through the above
 2   identified ATDS based calls and pre-recorded messages have caused Plaintiff actual harm by
 3
     causing him to become fearful or and aggravated unsolicited debt collection calls.
 4
             258.       Defendant’s numerous attempts to collect the Subject Debt have caused Plaintiff to
 5
     suffer harassment, emotional distress, anxiety, loss of concentration and time-wasting of daily
 6

 7   aspects of life.

 8           259.       For example, Plaintiff has been required to answer Defendant’s unwanted phone

 9   calls during time with his children and during work hour
10
             260.       As a result of Defendant’s conduct Plaintiff has expended time researching his
11
     rights, consulting with potential attorneys, and eventually discussing his case with his retained
12
     attorneys.
13
         VII.     PayPal is Vicariously Liable for Synchrony’s TCPA Violations
14

15           261.       "Absent a clear expression of Congressional intent to apply another standard, the

16   Court must presume that Congress intended to apply the traditional standards of vicarious liability
17   with which it is presumed to be familiar, including the alter ego and agency doctrines." Thomas v.
18
     Taco Bell Corp., 879 F. Supp.2d 1079, 1084 (C.D. Cal. 2012).
19
             262.       PayPal was and is vicariously liable for the actions of Defendant.
20
             263.       On information and belief, PayPal had actual knowledge of Defendant’s attempts to
21

22   call Plaintiff’s cellular telephone number prior to this lawsuit being filed.

23           264.       On information and belief, PayPal had actual knowledge of the instances where

24   Defendant called Plaintiff’s cellular telephone number in an attempt to collect the Subject Debt.
25           265.       For example, on information and belief, Defendant would send PayPal data
26
     regarding its attempts to call Plaintiff’s cellular telephone number in an attempt to collect the
27
     Subject Debt.
28
                                                          28
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 29 of 48



 1          266.    On information and belief, Defendant would send PayPal data to document times
 2   that Plaintiff answered Defendant’s telephone calls and spoke with an employee or representative
 3
     of Defendant in an attempt to collect the Subject Debt.
 4
            267.    On information and belief, PayPal had actual knowledge of the instances where
 5
     Plaintiff did not answer Defendant’s attempts to call Plaintiff’s cellular telephone number where
 6

 7   Defendant’s calls resulted in Defendant leaving a pre-recorded message in the voice-mail box

 8   associated with Plaintiff’s cellular telephone number.

 9          268.    On information and belief, prior to this lawsuit being filed, PayPal had actual
10
     knowledge of the instances where Defendant called Plaintiff’s cellular telephone number in an
11
     attempt to collect the Subject Debt.
12
            269.    On information and belief, prior to this lawsuit being filed, PayPal had actual
13
     knowledge of the instances where Defendant called Plaintiff’s cellular telephone number in an
14

15   attempt to collect the Subject Debt and that Plaintiff answered Defendant’s telephone calls and

16   spoke with an employee or representative of Defendant.
17          270.    On information and belief, prior to this lawsuit being filed, PayPal had actual
18
     knowledge of the instances where Defendant called Plaintiff’s cellular telephone number in an
19
     attempt to collect the Subject Debt were Plaintiff did not answer Defendant’s telephone calls.
20
            271.    On information and belief, prior to this lawsuit being filed, PayPal had actual
21

22   knowledge of the instances where Defendant called Plaintiff’s cellular telephone number in an

23   attempt to collect the Subject Debt were Plaintiff did not answer Defendant’s telephone calls and

24   Defendant left pre-recorded message in the voice-mail box associated with Plaintiff’s cellular
25   telephone number.
26
            272.    On information and belief, PayPal approved the form of the pre-recorded messages
27
     used by Defendant.
28
                                                      29
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 30 of 48



 1          273.    On information and belief, PayPal knew that Defendant used an ATDS to contact
 2   consumers who owed debts to PayPal during the time periods in which Defendant called Plaintiff
 3
     to collect the Subject Debt.
 4
            274.    On information and belief, PayPal knew that Defendant used an ATDS to contact
 5
     consumers who owed debts to PayPal during the time periods in which Defendant called Plaintiff
 6

 7   to collect the Subject Debt.

 8          275.    PayPal is a sophisticated corporation, knowledgeable about the TCPA as it has been

 9   subject to TCPA class action litigation.
10
            276.    As a sophisticated corporation knowledgeable about the TCPA, PayPal had the
11
     ability to stop Defendant from violating the TCPA Based upon the above allegations, it is plausible
12
     to allege that PayPal had knowledge of Defendant’s conduct and failed to stop Defendant’s TCPA
13
     violations.
14

15          277.    On information and belief, based upon a contractual relationship between PayPal

16   and Defendant, PayPal had control of, or the ability to control Defendant’s actions in attempting to
17   collect the Subject Debts and to avoid the resulting TCPA violation.
18
            278.    For these reasons, PayPal is responsible for the conduct of Defendant and
19
     Defendant’s employees, representatives and agents, because on information, Defendant acted for
20
     the benefit of PayPal.
21

22          279.    For these reasons, at all times relevant hereto, PayPal was and is vicariously liable

23   for the actions of Defendant.

24      VIII. Causes of Action
25          Count I –ATDS Based Calls Without Consent
26
            280.    Plaintiff restates and realleges the above Paragraphs as though fully set forth herein.
27

28
                                                       30
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 31 of 48



 1          281.       Defendant placed or caused to be placed the above identified non-emergency calls,
 2   to Plaintiff’s cellular telephone number using an automatic telephone dialing system (“ATDS”)
 3
     without Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
 4
            282.       As discussed above, based on Defendant’s lack of prompt human response during
 5
     the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
 6

 7   cellular telephone.

 8          283.       Upon information and belief, the ATDS employed by Defendant transfers the call

 9   to a live agent once a human voice is detected, thus resulting in a pause after the called party speaks
10
     into the phone.
11
            284.       Defendant used an ATDS to place calls to Plaintiff’s cellular telephone number
12
     because many of the missed calls resulted in Defendant leaving pre-recorded messages on
13
     Plaintiff’s cellular phone number’s voice-mail.
14

15          285.       Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

16   telephone between January 2017 and the present day, using an ATDS without his prior consent.
17          286.       Any prior consent, if any, was revoked when Plaintiff told Defendant to stop calling
18
     him.
19
            287.       As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his
20
     cellular phone.
21

22          288.       Upon information and belief, Defendant has no system in place to document and

23   archive whether it has consent to continue to contact consumers on their cellular phones.

24          289.       Defendant, through its agents, representatives, vendors subsidiaries, third party
25   contractors and/or employees acting within the scope of their authority acted intentionally in
26
     violation of 47 U.S.C. §227(b)(1)(A)(iii).
27

28
                                                         31
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 32 of 48



 1          290.    Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum
 2   of $500 per phone call.
 3
            291.    While Plaintiff believes that Defendant called him with an ATDS more than 134
 4
     times, this Court should award Plaintiff at least $500 per offending call for a total of $67,000.
 5
            292.    PayPal was and is vicariously liable for the actions of Defendant.
 6

 7          WHEREFORE, Plaintiff GILBERT CASTILLO JR. respectfully requests that this

 8   Honorable Court:

 9                  a. Declare that Defendant Synchrony violated the TCPA as alleged in this
                       Count;
10

11                  b. Declare that PayPal was and is vicariously liable for the actions of
                       Defendant;
12
                    c. Award Plaintiff damages of at least $500.00 per phone call and treble
13                     damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C); and

14                  d. Enjoin Defendants from contacting Plaintiff in violation of the TCPA.
15          Count II –ATDS Based Calls – Willful Violations
16
            293.    Plaintiff restates and realleges the above Paragraphs as though fully set forth herein.
17
            294.    On information and belief, Defendant placed or caused to be placed the above
18
     identified non-emergency calls, to Plaintiff’s cellular telephone number using an ATDS after
19
     Plaintiff told Defendant to stop calling him.
20

21          295.    Pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing violations of

22   the TCPA triggers this Honorable Court’s discretion to triple the damages to which Plaintiff is
23   otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
24
            296.    This Court should award Plaintiff $1,500 for each ATDS based calls placed by
25
     Defendant to Plaintiff’s cellular telephone after Plaintiff told Defendant to stop calling him..
26
            WHEREFORE, Plaintiff GILBERT CASTILLO JR. respectfully requests that this
27

28   Honorable Court:
                                                       32
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 33 of 48



 1                  a. Declare that Defendant Synchrony violated the TCPA as alleged in this
                       Count;
 2
                    b. Declare that PayPal was and is vicariously liable for the actions of
 3
                       Defendant;
 4
                    c. Awarding Plaintiff treble damages pursuant to 47 U.S.C. §§
 5                     227(b)(3)(C); and

 6                  d. Enjoin Defendants from contacting Plaintiff in violation of the TCPA.
 7          Count III – Pre-Recorded Message Calls Without Consent
 8          297.    Plaintiff restates and realleges the above Paragraphs as though fully set forth herein.
 9
            298.    Defendant placed or caused to be placed the above identified non-emergency calls
10
     to Plaintiff’s cellular telephone using prerecorded or artificial voice messages without Plaintiff’s
11
     prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
12

13          299.    Plaintiff is entitled to $500 in statutory damages for each pre-recorded or artificial

14   voice message sent by Defendant to Plaintiff’s cellular telephone without his consent.

15          WHEREFORE, Plaintiff GILBERT CASTILLO JR. respectfully requests that this
16
     Honorable Court:
17
                    a. Declare that Defendant Synchrony violated the TCPA as alleged in this
18                     Count;
19                  b. Declare that PayPal was and is vicariously liable for the actions of
                       Defendant;
20
                    c. Awarding Plaintiff damages of $500 for each prerecorded or artificial
21
                       voice messages pursuant to 47 U.S.C. §§ 227(b)(3); and
22
                    d. Enjoin Defendants from contacting Plaintiff in violation of the TCPA.
23
            Count IV – Pre-Recorded Message Calls –Willful Violations
24
            300.    Plaintiff restates and realleges the above Paragraphs as though fully set forth herein.
25

26          301.    On information and belief, Defendant placed or caused to be placed the above

27   identified non-emergency calls to Plaintiff’s cellular telephone using prerecorded or artificial voice

28
                                                       33
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 34 of 48



 1   messages in violation of 47 U.S.C. §227 (b)(1)(A)(iii) after Plaintiff told Defendant to stop calling
 2   him.
 3
              302.   Pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing violations of
 4
     the TCPA triggers this Honorable Court’s discretion to triple the damages to which Plaintiff is
 5
     otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
 6

 7            303.   This Court should award Plaintiff $1,500 for each prerecorded or artificial voice

 8   messages sent Plaintiff’s cellular telephone by Defendant after Plaintiff told Defendant’s account

 9   representatives to stop calling him.
10
              WHEREFORE, Plaintiff GILBERT CASTILLO JR. respectfully requests that this
11
     Honorable Court:
12
                     a. Declare that Defendant Synchrony violated the TCPA as alleged in this
13                      Count;
14                   b. Declare that PayPal was and is vicariously liable for the actions of
15                      Defendant;

16                   c. Awarding Plaintiff treble damages pursuant to 47 U.S.C. §§
                        227(b)(3)(C); and
17
                     d. Enjoin Defendants from contacting Plaintiff in violation of the TCPA.
18
        IX.      Class Action Claims
19
              304.   Plaintiff incorporates the above Paragraphs as if fully set forth above.
20

21            305.   Plaintiff can satisfy the elements of Federal Rule of Civil Procedure 23.

22            306.   The above violations apply generally to the proposed classes.
23            307.   The putative class members can be administratively ascertained from business
24
     records maintained by the Defendant. See, e.g., In re Community Bank of Northern Virginia Mortg.
25
     Lending Practices Litigation, 795 F.3d 380, 397 (3d Cir. 2015) (finding that the Plaintiff’s proposed
26
     class was ascertainable because the defendant "possesse[d] all of the relevant bank records needed
27

28   to identify the putative class members").
                                                        34
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 35 of 48



 1                        i. Numerosity
 2          308.    Numerosity is satisfied because Defendant called at least forty (40) residents of
 3
     California in the same manner that Defendant called Plaintiff through-automated dialing
 4
     technology prohibited by the TCPA: by (a) automated dialing technology prohibited by the TCPA
 5
     – either through an ATDS; and (b) without consent of the person called.
 6

 7          309.    Alternatively, the above calls that Defendant placed to at least forty (40) residents

 8   of California were made with a “predictive dialer” as this term has been defined by the FCC.

 9          310.    Joinder of all members of the Class is impracticable.
10
                         ii. Commonality and Predominance
11
            311.    The elements of commonality and predominance are satisfied.
12
            312.    As to the TCPA based classes, commonality exists because Defendant acted in a
13
     common manner toward Plaintiff and the proposed class members by calling Plaintiff and the
14

15   proposed class members in the same way: (a) by an ATDS, without the consent of the persons

16   called; (b) by an ATDS, after the persons called told Defendant to stop calling; (c) by and through
17   pre-recorded and artificial voice messages, without the consent of the persons called; and (d) after
18
     the persons called told Defendant to stop calling.
19
            313.    There are questions of law and fact common to the claims of Plaintiff and members
20
     of the proposed classes, including;
21

22                  a.   whether the dialing systems used by the Defendant qualifies as an
                    ATDS under the TCPA;
23
                    b.       whether Defendant used pre-recorded or artificial voice messages;
24
                    c.       whether Defendant can demonstrate consent; and
25

26                  d.      whether the conduct described herein was intentional so as to warrant
                    treble or punitive damages of up to $1,500 per call.
27
                         iii. Typicality
28
                                                      35
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 36 of 48



 1             314.   Plaintiff’s claims are typical of the claims of the proposed Class, as the calls that
 2   Defendant placed were the same or substantially similar to those received by the proposed class
 3
     members.
 4
               315.   Plaintiff and each of the proposed class members are all subject to the same illegal
 5
     calling techniques employed by Defendant.
 6

 7                       iv. Appropriateness and Superiority

 8             316.   A class action is an appropriate method for the fair and efficient adjudication of this

 9   controversy, and superior to other available methods for the fair and efficient adjudication of this
10
     controversy.
11
               317.   The common questions of law and fact enumerated above predominate over
12
     questions affecting only individual Class members.
13
               318.   The likelihood that individual Class members will prosecute separate actions is
14

15   remote due to the extensive time and considerable expense necessary to conduct such litigation, as

16   well as the absence of a fee shifting mechanism.
17             319.   As such, the expense and burden of individual litigation would make it impracticable
18
     for proposed Class members to prosecute their claims individually.
19
                         v. Plaintiff and Class Counsel Are Adequate
20
               320.   Plaintiff and proposed class counsel will fairly, adequately and vigorously represent
21

22   and protect the interests of the proposed class members and has/have no interest antagonistic to

23   those of the putative classes.

24             321.   There are no defenses unique to Plaintiff.
25             322.   Plaintiff’s attorney is an experienced consumer attorney and experienced in debtor’s
26
     rights.
27

28
                                                         36
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 37 of 48



 1          323.    Defendant is not aware of any circumstances that would render Plaintiff’s counsel
 2   unqualified to be class counsel in this case.
 3
            324.    FRCP 23(b)(2) provides that injunctive and declaratory relief are proper where “the
 4
     party opposing the class has acted or refused to act on grounds that apply generally to the class.”
 5
            Count VI – California Based Class Action - ATDS Calls Without Consent
 6

 7          325.    Plaintiff incorporates the above Paragraphs as if fully set forth above.

 8          326.    Consistent with the types of calls received by Plaintiff, including the frequency and

 9   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
10
     phone subscribers in the State of California with an ATDS, as defined by the TCPA, and as
11
     separately interpreted by the 9th Circuit Court of Appeals, for the purpose of collecting on a debt,
12
     and did so without the consent of the persons called.
13
            327.    Defendant called at least forty (40) cellular telephone numbers associated with of
14

15   California based area codes and did so with the use with an ATDS, as defined by the TCPA, and

16   as separately interpreted by the 9th Circuit Court of Appeals, for the purpose of collecting on a debt,
17   and did so without the consent of the persons called.
18
            328.    Plaintiff seeks relief on behalf of all similar situated residents of the State of
19
     California who can be defined as follows:
20
                    All residents of the State of California who were called on their cellular
21                  phones within the last four years by Defendant, for the purpose of debt
22                  collection, where Defendant placed the calls using an ATDS and Defendant
                    never had the express prior consent of the recipient before the calls were
23                  placed.

24          329.    Plaintiff also seeks relief on behalf of all similar situated persons in the State of
25   California who can be defined as follows (the “PayPal ATDS – California sub-class”): :
26
                    All persons in the United States, with United States based telephone
27                  numbers, who were called on their cellular phones within the last four years
                    by Synchrony, for the purpose of collecting any debt, where Synchrony
28
                                                        37
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 38 of 48



 1                  placed the calls using an ATDS and Defendant never had the express prior
                    consent to call the telephone numbers.
 2

 3          330.    A defendant in a TCPA action bears the burden of demonstrating consent.

 4          331.    It is Defendant’s burden and obligation to exclude from these proposed classes

 5   people who consented to the calls and messages in question.
 6          WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
 7
     following relief:
 8
                    a. Declare that the telephone calls placed by Defendant Synchrony to
 9                     residents of California violated the TCPA;
10                  b. Declare that PayPal was and is vicariously liable for the actions of
11                     Defendant Synchrony;

12                  c. Award statutory damages of at least $500;

13                  d. Require Defendant PayPal to pay for damages where Defendant
                       Synchrony violated the TCPA in collecting debts owed to PayPal; and
14
                    e. Enjoin Defendants from future violations of the TCPA.
15

16          Count VII – Nationwide Based Class Action - ATDS Calls Without Consent
17
            332.    Plaintiff incorporates the above Paragraphs as if fully set forth above.
18
            333.    Consistent with the types of calls received by Plaintiff, including the frequency and
19
     manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
20

21   phone subscribers in the United States with an ATDS, as defined by the TCPA\, and as separately

22   interpreted by the 9th Circuit Court of Appeals, for the purpose of collecting on a debt, and did so

23   without the consent of the persons called.
24
            334.    Defendant called at least forty (40) cellular telephone numbers associated with area
25
     codes not associated with the State of California, and did so with the use with an ATDS, as defined
26
     by the TCPA, and as separately interpreted by the 9th Circuit Court of Appeals, for the purpose of
27
     collecting on a debt, and did so without the consent of the persons called.
28
                                                      38
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 39 of 48



 1          335.    Plaintiff seeks relief on behalf of all similar situated residents of the United States
 2   who can be defined as follows:
 3
                    All residents of the United States with United States based telephone
 4                  numbers who were called on their cellular phones within the last four years
                    by Defendant, for the purpose of debt collection, where Defendant placed
 5                  the calls using an ATDS and Defendant never had the express prior consent
                    of the recipient before the calls were placed.
 6

 7          336.    Plaintiff also seeks relief on behalf of all similar situated persons in the State of

 8   California who can be defined as follows (the “PayPal ATDS – Nationwide sub-class”): :

 9                  All persons in the United States, with United States based telephone
                    numbers, who were called on their cellular phones within the last four years
10
                    by Synchrony, for the purpose of collecting any debt, where Synchrony
11                  placed the calls using an ATDS and Defendant never had the express prior
                    consent to call the telephone numbers.
12
            337.    A defendant in a TCPA action bears the burden of demonstrating consent.
13
            338.    It is Defendant’s burden and obligation to exclude from these proposed classes
14

15   people who consented to the calls and messages in question.

16          WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
17   following relief:
18
                    a. Declare that the telephone calls placed by Defendant Synchrony to
19                     residents of the United States violated the TCPA;

20                  b. Declare that PayPal was and is vicariously liable for the actions of
                       Defendant Synchrony;
21
                    c. Order Defendants to pay statutory damages to Class Members $500 for
22                     each violation;
23
                d. Require Defendant PayPal to pay for damages where Defendant Synchrony
24                 violated the TCPA in collecting debts owed to PayPal; and

25                  e. Enjoin Defendants from future violations of the TCPA.

26
            Count VIII – California Class Action – ATDS Calls - Willful Violations
27
            339.    Plaintiff incorporates the above Paragraphs as if fully set forth above.
28
                                                      39
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 40 of 48



 1          340.      Consistent with the types of calls received by Plaintiff, including the frequency and
 2   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
 3
     phone subscribers in the State of California with an ATDS, as defined by the TCPA, without the
 4
     consent of the persons called and after the recipients of the calls told Defendant to stop calling.
 5
            341.      Plaintiff seeks relief on behalf of all similar situated persons in the State of
 6

 7   California who can be defined as follows:

 8                    All persons in the State of California who were called on their cellular
                      phones within the last four years by Synchrony, for the purpose of collecting
 9                    any debt, where Synchrony placed the calls using an ATDS after Class
                      Members told Synchrony to stop calling.
10

11          342.      Plaintiff also seeks relief on behalf of all similar situated persons in the State of

12   California who can be defined as follows (the “PayPal ATDS – Willful Violations - California

13   sub-class”): :
14
                      All persons in the State of California who were called on their cellular
15                    phones within the last four years by Synchrony, for the purpose of collecting
                      any debt, where Synchrony placed the calls using an ATDS after Class
16                    Members told Synchrony to stop calling.
17          343.      Defendant’s conduct supports the entry of treble damages for each ATDS call placed
18
     after the recipients of the calls told Defendant to stop calling.
19
            WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
20
     following relief:
21

22              a. Declare that the telephone calls placed by Defendant Synchrony violated
                   the TCPA;
23
                b. Declare that PayPal was and is vicariously liable for the actions of Defendant
24                 Synchrony;

25              c. Award Class Members $1,500 for each violation where Synchrony
                   placed calls after Class Members told it to stop calling;
26
                d. Require Defendant PayPal to pay damages where Defendant Synchrony
27
                   violated the TCPA in collecting debts owed to PayPal; and;
28
                                                        40
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 41 of 48



 1              e. Enjoin future violations of the TCPA.
 2
            Count IX – Nationwide ATDS Class Action - Willful Violations
 3

 4          344.    Plaintiff incorporates the above Paragraphs as if fully set forth above.

 5          345.    Consistent with the types of calls received by Plaintiff, including the frequency and
 6   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
 7
     phone subscribers in the United States with an ATDS, as defined by the TCPA, without the consent
 8
     of the persons called, and after the person called told Defendant to stop calling.
 9
            346.    Defendant called at least forty (40) cellular telephone numbers associated with area
10

11   codes not associated with the State of California, and did so with the use with an ATDS, as defined

12   by the TCPA, and as separately interpreted by the 9th Circuit Court of Appeals, for the purpose of

13   collecting on a debt, and did so without the consent of the persons called.
14          347.
15
            348.    Plaintiff seeks nationwide relief on behalf of all similar situated persons in the
16
     United States who can be defined as follows:
17
                    All persons in the United States, with United States based telephone
18                  numbers, who were called on their cellular phones within the last four
19                  years by Synchrony, for the purpose of collecting any debt, where
                    Synchrony placed the calls using an ATDS after Class Members told
20                  Synchrony to stop calling.

21          349.    Plaintiff also seeks nationwide relief on behalf of all similar situated persons in the
22
     United States who can be defined as follows (the “PayPal ATDS – Willful Violations - Nationwide
23
     sub-class”):
24
                    All persons in the United States with United States based telephone
25                  numbers who were called on their cellular phones within the last four
                    years by Synchrony, for the purpose of collecting any debt owed to
26
                    PayPal, where Synchrony placed the calls using an ATDS after Class
27                  Members told Synchrony to stop calling.

28
                                                       41
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 42 of 48



 1          350.       Defendant’s conduct supports the entry of treble damages for each ATDS call placed
 2   after the recipients of the calls told Defendant to stop calling.
 3
            WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
 4
     following relief:
 5
                a. Declare that the telephone calls placed by Defendant Synchrony violated
 6                 the TCPA;
 7
                b. Declare that PayPal was and is vicariously liable for the actions of Defendant
 8                 Synchrony;

 9              c. Award Class Members $1,500 for each violation where Defendant
                   Synchrony placed calls after Class Members told it to stop calling;
10
                d. Require Defendant PayPal to pay for damages where Defendant
11                 Synchrony violated the TCPA in collecting debts owed to PayPal; and;
12
                e. Enjoin future violations of the TCPA.
13
                         COUNT X – California Class Action – Pre-Recorded Message Calls
14
            351.       Plaintiff incorporates the above Paragraphs as if fully set forth above.
15
            352.       Consistent with the types of calls received by Plaintiff, including the frequency and
16

17   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular

18   phone subscribers in the State of California in an attempt to collect a debt and in doing so,

19   Defendant played or left pre-recorded or artificial voice messages, without the consent of the
20   persons called.
21
            353.       Defendant called at least forty (40) cellular telephone numbers associated with area
22
     codes not associated with the State of California, for the purpose of collecting on a debt, and in
23
     doing so, Defendant played or left pre-recorded or artificial voice messages, without the consent of
24

25   the persons called.

26          354.

27

28
                                                          42
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 43 of 48



 1          355.    Plaintiff seeks relief on behalf of all similar situated persons in the State of
 2   California who can be defined as follows:
 3
                    All persons in the State of California who were called on their cellular
 4                  phones within the last four years by Synchrony, for the purpose of collecting
                    any debt, where Synchrony placed the calls using pre-recorded or artificial
 5                  voice messages before or without ever obtaining the consent of the person
                    called.
 6

 7          356.    Plaintiff also seeks relief on behalf of all similar situated persons in the State of

 8   California who can be defined as follows (the “PayPal Pre-Recorded Message – California sub-

 9   class”):
10
                    All persons in the State of California who were called on their cellular
11                  phones within the last four years by Synchrony, for the purpose of collecting
                    a debt owed to PayPal, where Synchrony placed the calls using pre-recorded
12                  or artificial voice messages before or without ever obtaining the consent of
                    the person called.
13
            357.    Defendant’s conduct supports the entry of treble damages for each ATDS call placed
14

15   after the recipients of the calls told Defendant to stop calling.

16          WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
17   following relief:
18
                a. Declare that the telephone calls placed by Defendant Synchrony violated
19                 the TCPA;

20              b. Declare that PayPal was and is vicariously liable for the actions of Defendant
                   Synchrony;
21
                c. Award Class Members $500 for each pre-recorded or artificial voice
22                 messages without their consent;
23
                d. Require Defendant PayPal to pay for damages where Defendant
24                 Synchrony violated the TCPA in collecting debts owed to PayPal; and;

25              e. Enjoin future violations of the TCPA.

26
                         Count XI – Nationwide Class Action - Pre-Recorded Message Calls
27
            358.    Plaintiff incorporates the above Paragraphs as if fully set forth above.
28
                                                      43
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 44 of 48



 1          359.    Consistent with the types of calls received by Plaintiff, including the frequency and
 2   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
 3
     phone subscribers in the United States to collect a debt and in doing so, Defendant played or left
 4
     pre-recorded or artificial voice messages, without the consent of the persons called.
 5
            360.    Defendant called at least forty (40) cellular telephone numbers associated with area
 6

 7   codes not associated with the State of California, for the purpose of collecting on a debt, and in

 8   doing so, Defendant played or left pre-recorded or artificial voice messages, without the consent of

 9   the persons called.
10
            361.    Plaintiff seeks nationwide relief on behalf of all similar situated persons in the
11
     United States who can be defined as follows:
12
                    All persons in the United States with United States based telephone
13                  numbers who were called on their cellular phones within the last four
                    years by Synchrony, for the purpose of collecting any debt collection,
14
                    where Synchrony placed the calls using a pre-recorded or artificial voice
15                  messages before or without ever obtaining the consent of the person
                    called.
16
            362.    Plaintiff seeks nationwide relief on behalf of all similar situated persons in the
17
     United States who can be defined as follows (the “PayPal Pre-Recorded Message - Nationwide sub-
18

19   class”):

20                  All persons in the United States with United States based telephone
                    numbers who were called on their cellular phones within the last four
21                  years by Synchrony, for the purpose of collecting any debt owed to
22                  PayPal, where Synchrony placed the calls using a pre-recorded or
                    artificial voice messages before or without ever obtaining the consent of
23                  the person called.

24          363.    Defendant’s conduct supports the entry of treble damages for each pre-recorded or
25   artificial voice messages placed after the recipients told Defendant to stop calling.
26
            WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
27
     following relief:
28
                                                       44
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 45 of 48



 1              a. Declare that the telephone calls placed by Defendant Synchrony violated
                   the TCPA;
 2
                b. Declare that PayPal was and is vicariously liable for the actions of Defendant
 3
                   Synchrony;
 4
                c. Award Class Members $500 for each pre-recorded or artificial voice
 5                 messages without their consent;

 6              d. Require Defendant PayPal to pay for damages where Defendant
                   Synchrony violated the TCPA in collecting debts owed to PayPal; and
 7
                e. Enjoin future violations of the TCPA.
 8
        Count XII – California Class Action Pre-Recorded Message Calls – Willful Violations
 9

10          364.    Plaintiff incorporates the above Paragraphs as if fully set forth above.

11          365.    Consistent with the types of calls received by Plaintiff, including the frequency and
12   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular
13
     phone subscribers in the State of California with pre-recorded or artificial voice messages, to collect
14
     a debt, and without the consent of the persons called, and after the recipients of the calls told
15
     Defendant to stop calling.
16

17          366.    Plaintiff seeks relief on behalf of all similar situated persons in the State of

18   California who can be defined as follows:

19                  All persons in the State of California who were called on their cellular
                    phones within the last four years by Synchrony, for the purpose of collecting
20                  any debt, where Synchrony placed the calls using pre-recorded or artificial
21                  voice messages after Class Members told Synchrony to stop calling.

22          367.    Plaintiff seeks relief on behalf of all similar situated persons in the State of

23   California who can be defined as follows (the “PayPal Pre-Recorded Message – Willful Violations
24
     California sub-class”):
25
                    All persons in the State of California who were called on their cellular
26                  phones within the last four years by Synchrony, for the purpose of collecting
                    any debt owed to PayPal, where Synchrony placed the calls using pre-
27                  recorded or artificial voice messages after Class Members told Synchrony to
                    stop calling.
28
                                                       45
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 46 of 48



 1
             368.       Defendant’s conduct supports the entry of treble damages for each pre-recorded or
 2

 3   artificial voice messages placed after the recipients told Defendant to stop calling.

 4           WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the

 5   following relief:
 6               a. Declare that the telephone calls placed by Defendant Synchrony violated
 7                  the TCPA;

 8               b. Declare that PayPal was and is vicariously liable for the actions of Defendant
                    Synchrony;
 9
                 c. Award Class Members $1,500 for each pre-recorded or artificial voice
10                  messages after Class Members told Defendant Synchrony to stop calling;
11               d. Require Defendant PayPal to pay for damages where Defendant
12                  Synchrony violated the TCPA in collecting debts owed to PayPal; and;

13               e. Enjoin future violations of the TCPA.

14                                   Count XIII – Nationwide Class Action
                                Pre-Recorded Message Calls – Willful Violations
15
             369.       Plaintiff incorporates the above Paragraphs as if fully set forth above.
16

17           370.       Consistent with the types of calls received by Plaintiff, including the frequency and

18   manner in which the calls were received by Plaintiff, Defendant called at least forty (40) cellular

19   phone subscribers in the United States with pre-recorded or artificial voice messages, to collect a
20   debt and without the consent of the persons called, and after the recipient of the call told Defendant
21
     to stop calling.
22
             371.       Defendant called at least forty (40) cellular telephone numbers associated with area
23
     codes not associated with the State of California, for the purpose of collecting on a debt, and in
24

25   doing so, Defendant played or left pre-recorded or artificial voice messages, without the consent of

26   the persons called.

27

28
                                                           46
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 47 of 48



 1          372.    Plaintiff seeks nationwide relief on behalf of all similar situated persons in the
 2   United States who can be defined as follows:
 3
                    All persons in the United States with United States based telephone
 4                  numbers who were called on their cellular phones within the last four
                    years by Synchrony, for the purpose of collecting any debt, where
 5                  Synchrony placed the calls using pre-recorded or artificial voice
                    messages after Class Members told Synchrony to stop calling.
 6

 7          373.    Plaintiff also seeks nationwide relief on behalf of all similar situated persons in the

 8   United States who can be defined as follows (the “PayPal Pre-Recorded Message – Willful

 9   Violations Nationwide sub-class”):
10
                    All persons in the United States with United States based telephone
11                  numbers who were called on their cellular phones within the last four
                    years by Synchrony, for the purpose of collecting any debt owed to
12                  PayPal, where Synchrony placed the calls using pre-recorded or artificial
                    voice messages after Class Members told Synchrony to stop calling.
13
            374.    Defendant’s conduct supports the entry of treble damages for each ATDS call placed
14

15   after the recipients of the calls told Defendant to stop calling.

16          WHEREFORE, Plaintiff and similarly situated putative class members are entitled to the
17   following relief:
18
                a. Declare that the telephone calls placed by Defendant Synchrony violated
19                 the TCPA;

20              b. Declare that PayPal was and is vicariously liable for the actions of Defendant
                   Synchrony;
21
                c. Award Class Members $1,500 for each pre-recorded or artificial voice
22                 messages after Class Members told Defendant Synchrony to stop calling;
23
                d. Require Defendant PayPal to pay for damages where Defendant
24                 Synchrony violated the TCPA in collecting debts owed to PayPal; and

25              e. Enjoin future violations of the TCPA.

26

27

28
                                                        47
      Case 3:19-cv-04740-WHO Document 8 Filed 08/28/19 Page 48 of 48



 1                                      DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 3
     this action so triable of right.
 4
                                                                  By: /s/ James C. Vlahakis
 5
                                                                  James C. Vlahakis
 6                                                                SULAIMAN LAW GROUP, LTD.
 7                                                                2500 S. Highland Avenue
                                                                  Suite 200
 8                                                                Lombard, Illinois 60148 Telephone:
                                                                  (630) 575-8181 Facsimile: (630)
 9                                                                575-8188
                                                                  E-mail: jvlahakis@sulaimanlaw.com
10
                                                                  Counsel for Plaintiff
11                                                                PRO HAC VICE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       48
